DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The grounds of rejection set forth below for claims 2-20 are the same as those set forth in the previous Office action. For this reason, the present action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 2-20 are pending. 


Double Patenting

Claims 2-20 of this application is patentably indistinct from claims 2-20 of Application No. 16/643,152. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



Claim Rejections - 35 USC § 102

Claims 2, 6-9, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lespinasse et al. (US 2011/0315591).
Regarding claim 2: Lespinasse is directed to a method of coating a can body and a can end including twist off caps for food and beverage containers, easy open can ends ([0109]) (equivalent to a can end having a score line on said can end as defined by the present invention), wherein the method comprises applying a coating composition to at least a portion of an internal surface of the can end over at least a portion or the score line, the coating composition comprising a polyester material;
and curing the coating composition to form a cured film, wherein the cured film has a glass temperature (Tg) of at least 60 °C [0075]-[0076].
Lespinasse doesn’t specifically mention the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line. However, Lespinasse discloses suitable beverage cans include energy drinks and acidic or acidified products ([0110]). Further, the coatings were tested for pressure under conditions associated with beverage preservation, comprising heating under pressure of 1 atm above atmospheric pressure ([0117]).
	A rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present case, while Lespinasse doesn’t specifically recite the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line, Lespinasse provides a prima facia case of anticipation or obviousness of the claimed property. 
In the event that Lespinasse does not anticipate claim 1, However, the coating composition produced in Lespinasse is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Lespinasse suggests a coating composition wherein the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 6: The Tg is preferably greater than 60 °C and also less than 100 °C ([0075]-[0076]). 
	Regarding claim 7: The polyester material has a Mn from 3000-20,000 ([0074]). 
	Regarding claim 8: The hydroxyl value is from 1 to about 150 ([0072]). 
	Regarding claim 9: The acid number is any number, although in some embodiments is less than about 20 ([0073]). 
	Regarding claim 15: The coating compositions is a liquid ([0093]).
Regarding claim 16: A second polyester is disclosed in Example 16. Specifically, a water dispersible phenolic functional polyester is produced by combining a phenolic functional polyester and a water dispersible polyester ([0142]-[0144]). 
	Regarding claim 20: The compositions are substantially free of BPA and derivatives thereof ([0080]). 




Claim Rejections - 35 USC § 103

Claims 3-5, 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lespinasse et al. (US 2011/0315591).
	Regarding claim 3: The polyester is obtainable by polymerizing a polyacid and a polyol component, wherein the polyacid comprises terephthalic acid (TPA),
isophthalic acid (IPA), 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride ([0035] Lespinasse). While these polyacids are listed among a list of options, it would have been obvious to have selected a polyester comprising the polyacids since they are easily selected from a short list of possibilities. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a polyester wherein the polyacid comprises terephthalic acid (TPA),
isophthalic acid (IPA), 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride ([0035] Lespinasse).
	Regarding claim 4: The polyester is obtainable by polymerizing a polyacid and a polyol component, wherein the polyol component comprises propylene glycol, neopentyl glycol (NPG), 1,4-cyclohexane dimethanol (CHDM), trimethylolpropane (TMP). ([0036]).
Regarding claim 5: The polyacid component and/or polyol component of the polyester material comprises a Tg enhancing monomer comprising:
(i) naphthalene dicarboxylic acid ([0035])
(vii) may comprise cyclohexane dimethanol, 1,4-cyclohexane dicarboxylic acid, dimethyl-1,4-cyclochexane dicarboxylate, isophthalic acid, phthalic acid; isophthalic acid; hexahydrophthalic acid; methylhexahydrophthalic acid; endomethylene tetrahydrophthalic acid; phthalic anhydride; tetrahydrophthalic anhydride; and/ or terephthalic acid and/or esters and/or anhydrides ([0035]-[0036]). 
	(viii) neopentyl glycol ([0036]).
	Regarding claim 10: In some embodiments, the polyester is an acrylic polyester ([0079]).
	Regarding claim 11: The acrylic polyester resin is obtainable by grafting an acrylic polymer and a polyester material wherein the polyester material is obtainable by polymerizing a polyacid with a polyol, wherein one of the polyacid or polyol component comprises a functional monomer operable to impart functionality on the polyester material such that an acrylic polymer may be grafted with the polyester material via the use of said functionality ([0079]). Specifically, the polyester has sufficient number of carboxylic acid groups to incorporate polyanhydrides, which is further used to graft ethylenically unsaturated monomers to form a polyester-acrylic copolymer. 
	Regarding claim 12: The polyester has sufficient number of carboxylic acid groups to incorporate polyanhydrides, which is further used to graft ethylenically unsaturated monomers to form a polyester-acrylic copolymer.
	Regarding claim 13: The polyanhydride includes anhydrides of fumaric and maleic anhydride. See [0046] of US 2005/0196629 which is incorporated by reference at [0079] of Lespinasse. 
Regarding claim 14: Lespinasse doesn't specifically recite a Youngs modulus. However, the coating composition produced in Lespinasse is substantially identical to the composition produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Lespinasse suggests a method wherein the coating composition has a Youngs Modulus within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 17: Additives that improve adhesion are disclosed ([0092]). 


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lespinasse as applied to claim 17 above, and further in view of Moussa et al. (US 2012/0301647). 
Regarding claim 18: Additives that improve adhesion are disclosed ([0092] Lespinasse), although a second acidic polyester adhesion promoter is not specifically mentioned. 
Moussa is directed to a coating composition for food and beverage containers that is BPA free, comprising a binder resin and an acidic polyester of phosphatized polyester with an acid value of 15-25 (abstract [0006]). One skilled in the art would have been motivated to have included an adhesion promoter polyester in the composition of Lespinasse for improved adhesion to the container substrate (abstract Moussa). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have adhesion promoter comprising an acidic polyester to the composition of Lespinasse. 
Regarding claim 19: The polyester comprises a mixture of diols and triols, the polyacid comprises alpha,beta unsaturated polycarboxylic acid, and phosphorous acid ([0006]-[0009] Moussa). 


Response to Arguments

Applicant's arguments filed 10/11/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Regarding the double patent rejection response set forth on page 1 of the Remarks, Applicant's request for abeyance is acknowledged to the extent that Applicant's lack of response to the cited rejection will not be treated as non-responsive under 37 CFR 1.111(b). However, since the rejection is considered proper it will be maintained until such time as a complete response is filed, or conditions appropriate for removal of the rejection are presented.

Applicant argues (p. 2 Remarks) Lespinasse does not disclose applying a coating composition to at least a portion of an internal surface of the can end over at least a portion of the score line. 
This argument is not found persuasive. The present specification at [0011] recites “Can ends have a score line thereon” and “Such score lines will be well known to a person skilled in the art.”. Lespinasse clearly discloses coating can ends throughout including can ends used for acidic drinks including energy drinks. An ordinary person skilled in the art would understand a can end contains a score line. Also suitable is easy open can ends at [0109] Lespinasse, and it would be unclear how an easy open can end could be opened without a score line. In other words, an easy open can end contains a score line, which is well known to one skilled in the art. 

	Applicant argues (p. 2-3 Remarks) as demonstrated in the present specification, the glass transition temperature (Tg) of the cured coating composition is a factor of the technical effect. Lespinasse there is no disclosure, embodiment or example of a coating composition having a Tg of at least 50 °C. 
This argument is not persuasive. Claim 1 does not recite the coating composition has a Tg of at least 50 °C. Rather, the cured film would also have a Tg of at least 60 °C. Specifically, Lespinasse discloses the cured coating comprises the polyester polymer, which has a Tg of at least 60 °C. Hence, the cured film of the polyester would have a Tg of at least 60 °C. 

	Applicant argues (p. 3 Remarks) one skilled in the art would not select the upper value of the Tg range of preferably less than 60 °C. 
	This argument is not found persuasive since one skilled in the art would consider the next paragraph at [0076] which recites “In some embodiments, the phenolic-functional polyester preferably has a Tg greater than 60 °C”. 
 
	Applicant argues (p. 3 Remarks) a Tg of greater than 60 °C is disclosed for diphenolic acid is used to incorporate pendant phenolic functionality at [0076]. However, the diphenolic acid end capped polyester is only utilized in Example 15 that use sauerkraut or ketchup, not carbonated beverages. 
	This argument is not found persuasive since the polyester can include diphenolic acid and is disclosed throughout the reference. Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).

	Applicant argues (p. 3 Remarks) even if a skilled person were to apply the coating, the coating is to be applied to the metal substrate and cured to obtain a dry film before fabrication of a can end. See Example 15. Accordingly, such a score line of a can end is not applied over the score line. 
	This argument is not found persuasive. A can end contains a score line. The present specification defines a “can end” as to include a score line “Such score lines will be well known to a person skilled in the art.”  In other words, a can end is defined by the present invention to include a score line such that the coating applied to the interior or the can end is a coating that is applied over the score line. Finally, it is not understood why the coating in Example 15 would not include a coating over the score line, regardless if the score line was added at a later stage. 

	Applicant argues (p. 4 Remarks) Lespinasse does not disclose the coatings would be suitable for application to a pressurized beverage can such as a can filled with a carbonated beverage. The office action points to [0116] and [0117] as an indication the compositions are suitable for pressurized cans. However, retort tests provide the coatings can withstand the manufacturing process. 
	This argument is not found persuasive since the claims do not require the coatings to be suitable for pressurization. The definition of venting include “provide with an outlet for air, gas, or liquid.” Claim 1 does not require the can is filled with a carbonated beverage. Rather, claim 1 recites “…wherein the can, when filled with a carbonated beverage…” Finally, suitable food or drink beverages include acidic drinks including energy drinks at [0110] Lespinasse, which would be expected to exhibit sufficient venting when filled with a carbonated beverage. Otherwise, the coating would be useless. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764